Title: To James Madison from Francois de Navoni, 6 February 1808
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 6: Fevrier 1808.

Par la voi de Livourne adressé á Monsr. le Consul Appleton Je me suis fait un Juste devoir de lui Ecrire en date 30. Novembre passé avec une incluse pour Monseigneur Jeffersson Premier President que vis-avis du même je me suis acquité de mon respect, et de lui souhaiter le renouvelement d’année, et je ne doute point que Monsieur Appleton n’aura pas menqué par la premiere embarcation de lui remettre mon Pli.
Presentement que le Capne Daniel Hall du Brick nommé Erra qu’avec son Chargement de Sel part d’ici pour l’Amerique ayant le dit Capne voulu risquer de se mettre en voyage quoyque toutes les nouvelles qui courrent, que les Algeriens prennent les americains, et que la guerre avec les Anglais est inevitable, et nous l’avons encore appris par les Gazettes, quoyque je n’aye pas reçû aucun avis ministerial de la part de Messieurs les Consuls Americains dans la Mediterannée avec les quels j’ai de la correspondence comme autre fois j’en ai informé a Monsieur.
On dit aussi de la Publication du Bloc declaré des Anglois; qu’en vûe d’un tel Bloc les Français ont aussi declaré le Bloc que le tout empeche la Navigation que le Commerce, et les Battiments precisés de se fermer dans les Ports jusqu’a meilleurs eclaircissements.  Dans des semblables, et si critiques embarras se trouvent quelques americains dans ce Port en nombre jusqu’aujourdhuy de 8. pareils de Sicile chargé de Barrille pour Marseille, autres de la Sicile chargé d pour Barcelone en Espagne, qu’a cause du dit Manifest du Bloc ne risquent pas de continuer leur voyage, et ils cherchent de decharger, maintenent l’usage des Lois maritimes; Les autres quoyque le bruit des algeriens chargent de Sel pour l’amerique, et ils sont tous bien aidés par moi, que favorisé dans les presentes circonstances.
Toutefois que j’aurai des Eclaircissements ou toute autre nouvelle je ne manquerai pas de me regler a favoriser les Capitaines, que leurs commerce autant plus que le Gouvernement içi à de l’empressement pour la Nation Americaine; et egalement desire d’etablir le Commerce du Sel que tout autre qu’il peut servir ala Sardaigne des produits de l’Amerique comme par plusieurs des mes precedentes Je l’ai fidelement reppresente a Monsieur.
Dans les presentes circonstances j’ai a esperer qu’ils arriveront dans la Mediterannée des Fregates, que tout autre armement de l’Etât pour proteger le Commerce que la Navigation, et tout Commodor, que Commendants qu’il arrivera içi je m’acquitterai de mon devoir pour le servir que favoriser comme dans les autres occasions je me suis distingué le tout deja bien connu a Monsieur.
Pour se tronquiliser de plus, S. M. Sarde dernierement par un Edit a confirmer sa Neutralité, et de même a etablir par la même Edit des ordres Justes, et rigoureux, a l’egard des Corsaires des Puissances en guerre les quelles par ces environs, ne faisent que des insolences contre tout droit, et des desordres, que compromettent la tranquilité.
Je continue mes empressements vis-avis des Maitres des Navires, pour voir etabli le Commerce du Sel, que tout autre qu’il peut regarder leurs interets, que de favoriser de ma part la Nation.
Une reponse Monsieur me sera très agreable, et de mēme qu’il puisse me consoler comme plusieurs fois je me suis recommandè d’obtenir les Patontes avec les instructions de la confirme de Consul ou Agent, qu’apres un long service interinal, Je puis meriter une tele graçe, et aussi S. M. Sarde aura tout le plaisir de m’honnorer les Etats unis; et pret a venerer ses ordres, et Commandements, avec le plus humble respect, et obbeissance Je suis, Monsieur Le Trés Humble Le Très obbeisste. & Tres Fidel serviteur & sujet

Comte François NavoniAgent


